Citation Nr: 1026606	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and D.N.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from November 1969 to December 1971.  
He died on January [redacted], 2006.  The appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 
rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

In August 2009, the appellant testified during a hearing before the undersigned 
that was conducted via video-conference.  A transcript of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during his period of 
active duty, and he died in January 2006 at the age of 61.  According to the 
death certificate, the immediate cause of his death was probable coronary artery 
disease due to or as a consequence of hypertension and diabetes mellitus.  

2.  The medical evidence of record indicates that the Veteran was diagnosed with 
coronary artery disease, hypertension, and diabetes mellitus in the 1990s.

3.  The competent and objective medical evidence of record demonstrates that no 
coronary artery disease, hypertension, or diabetes mellitus was manifested 
during the Veteran's period of active military service or within one year after 
his separation from active service.

4.  At the time of his death, the Veteran was not service-connected for any 
disorder.

5.  The probative and competent evidence of record preponderates against a 
finding that the Veteran's death was related to his active military service, 
including through exposure to Agent Orange or other herbicide agents.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease 
incurred in or aggravated by active military service, nor may the cause of his 
death be presumed to be service-connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 
1112, 1113, 1310, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim and to provide 
the claimant with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if service connection 
is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes a claim of service connection for the cause of the 
Veteran's death, section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a condition not 
yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a 
claim to reopen, an original DIC claim imposes upon VA no obligation to inform a 
DIC claimant who submits a non-detailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not granted.  Id.  
Where a claimant submits a detailed application for benefits, VA must provide a 
detailed response.  Id.  However, given that the Veteran was not service-
connected for any disease or disability, no information could be provided 
regarding a previously service-connected condition.

VA notified the appellant in March 2006, via correspondence, of the information 
and evidence needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  

However, the RO failed to provide notice of how disability ratings and effective 
dates are determined.  Dingess, supra.  Nevertheless, after providing VCAA 
notice in March 2006 and adjudicating the case in a June 2006 rating decision, 
the RO readjudicated the claim in a November 2007 statement of the case and an 
April 2008 supplemental statement of the case.  Such notice is moot in this 
case, as the issue addressed in this decision is denied.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant also was provided an opportunity to provide testimony during her 
hearing before the undersigned in August 2009.  In short, the content error here 
does not affect the essential fairness of adjudication of this case, and is not 
prejudicial.  The appellant had a meaningful opportunity to participate in the 
adjudication of her claim such that the essential fairness of the adjudication 
was not affected.  Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the duty to notify.  

In this regard, the Federal Circuit Court previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  However, the U.S. Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision of the Board, 
a court shall take due account of rule of prejudicial error.  In essence, the 
Supreme Court held that, except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, the burden of 
proving harmful error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an unreasonable evidentiary 
burden upon VA and encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the appellant in the development of the claim.  
This duty includes assisting the appellant in the procurement of service medical 
records and pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant records 
identified by the appellant have been obtained.  As discussed below, the 
appellant contends that the Veteran served in the Republic of Vietnam, which she 
believes resulted in his diabetes mellitus that caused the coronary artery 
disease from which he died.  There is no evidence in the Veteran's file showing 
that he had service in the Republic of Vietnam and there is no competent medical 
evidence of record suggesting a correlation between the Veteran's post-service 
hypertension, diabetes mellitus, and coronary artery disease and his military 
service.  Therefore, a VA medical opinion is not required.  See Delarosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the claims file, which includes the 
appellant's written contentions and oral testimony, the Veteran's service 
treatment and personnel records, and private and VA medical records.  Although 
the Board has an obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims files shows, or fails 
to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

The appellant is seeking service connection for the cause of the Veteran's 
death.  In February 2007 and in August 2009, she asserted that he was a veteran 
who served in the Republic of Vietnam and was presumably exposed to Agent 
Orange, which she evidently believes caused his diabetes mellitus that caused or 
contributed to the coronary artery disease from which he died.

According to the evidence of record, the Veteran died in January 2006 at the age 
of 61.  A January 2006 death certificate indicates that the immediate cause of 
the Veteran's death was probable coronary artery disease due to or as a 
consequence of hypertension and diabetes mellitus.  An autopsy was not 
performed.  During the Veteran's lifetime, he was not service-connected for any 
disability.

When examined for separation in June 1971, the Veteran's heart and vascular 
systems were normal, and results of an urinanalysis for sugar and albumin were 
negative and his blood pressure reading was 124/74.  

Post-service, an April 1977 VA examination report is not referable to 
cardiovascular problems, hypertension, or diabetes mellitus.  

Private medical records from Buffalo General Hospital, dated in the 1990s, 
indicate that the Veteran suffered a myocardial infarction in 1992, and was 
diagnosed with hypertension sometime prior to 1996 and with diabetes mellitus in 
approximately 1995.  

Additional VA examinations in November 1996 revealed that the Veteran had 
coronary artery disease, hypertension, diabetes mellitus, and a history of 
obesity.  During one of the November 1996 examinations, he also reported 
military service in Germany, not in Vietnam.  

March 2005 to January 2006 VA medical records include a March 2005 record 
indicating that the appellant reported the Veteran's history of a myocardial 
infarction in September 1992 and wondered if the diabetes caused it.  The 
examiner was unable to speculate as his records were unavailable and other risk 
factors had to be considered, aside from diabetes.  A September 2005 record 
indicates that the Veteran had diabetes and hypertension for the past 8 years.  
The records show that he was treated for various illnesses, including upper 
airway resistance syndrome, right leg cellulitis, possible sleep apnea, diabetes 
mellitus, hypertension, and renal insufficiency. 

Medical records from Erie County Medical Center indicate that the Veteran 
suffered from cardiac arrest on January [redacted], 2006, and passed away.

During her August 2009 Board hearing, the appellant testified that the Veteran 
served in Germany during his active military service.  See hearing transcript at 
page 6.  She further indicated that the Veteran's first wife, who was also 
deceased, was sent home from Germany after the Veteran received orders to go to 
Vietnam.  Id.  She indicated that the Veteran served in Vietnam in 1969.  Id. at 
page 7.  She believed that the Veteran's diabetes mellitus was due to his 
service in Vietnam, and presumably, exposure to Agent Orange.

In April 2006 and July 2007 responses to the RO's inquiry, the National 
Personnel Records Center (NPRC) indicated that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of Vietnam.  His 
service personnel records document that he was stationed in Germany while on 
active duty.

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a Veteran is entitled to 
disability compensation for disability resulting from personal injury or disease 
incurred in or aggravated by service.

In addition, the law provides that, where a Veteran served ninety days or more 
of active military service, and diabetes mellitus or cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such active service, such 
disease shall be presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required degree during that 
time. Id.

In order for service connection for the cause of the Veteran's death to be 
granted, it must be shown that a service-connected disability caused the death, 
or substantially or materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by active service, one that 
may be presumed to have been incurred during such service, or one that was 
proximately due to or the result of a service-connected disability.  38 C.F.R. § 
3.312.

The death of a Veteran will be considered as having been due to a service-
connected disability when such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The service-connected disability will be considered a 
contributory cause of death when it contributed so substantially or materially 
to death that it combined to cause death, or aided or lent assistance to the 
production of death.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the Veteran materially less capable of resisting the 
fatal disease or must have had a material influence in accelerating death.  See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so 
overwhelming that eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(3), (4).

In this case, the appellant contends that the Veteran served in Vietnam, and 
presumably, exposed to Agent Orange in service, and that such exposure caused 
his claimed disabilities.  The specific statute pertaining to claimed exposure 
to Agent Orange is 38 U.S.C.A. § 1116.  A Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during that service.  The last date on which such 
a Veteran shall be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory definition requires 
that an individual actually have been present on the land mass of the Republic 
of Vietnam. VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, the 
General Counsel has concluded that in order to establish qualifying service in 
Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to a herbicide agent during active military, naval, or 
air service, specified diseases, including diabetes mellitus, shall be service 
connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A § 1116, 
the Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new diseases (or 
disabilities): ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C.A. § 1116, VA will issue regulations through 
notice and comment rule-making procedures to establish the new presumptions of 
service connection for these diseases.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that potentially may be 
granted based on the planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era.  See 
Chairman's Memorandum, No. 01-09-25 (Nov. 20, 2009).

In this case, the Board notes that the Veteran died from coronary artery 
disease, a type of ischemic heart disease.  As explained below, the Board need 
not rely on any future presumptions of service connection to decide the claim 
involving the cause of the Veteran's death due to probable coronary artery 
disease; hence, the stay is not applicable to this claim.  The Board also notes 
that, as hypertension is not among the disabilities recognized by VA as 
associated with herbicide exposure (see 38 C.F.R. § 3.309(e)), presumptive 
service connection for this disability based on any presumed herbicide exposure 
is not available.

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals 
for the Federal Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).

Thus, service connection may be presumed for residuals of Agent Orange exposure, 
or for death caused thereby, by showing two elements.  First, it must be shown 
that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a 
nexus between the cause of death and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162. 

The first question is whether the Veteran was exposed to Agent Orange during 
service.  The above-described presumptions apply only to Veterans who actually 
served in Vietnam, although there is no minimum time frame provided by the law. 
In this case, in March 2006 and July 2007, the NPRC advised the RO that there 
was no evidence in the Veteran's file to substantiate any service in the 
Republic of Vietnam.  His service personnel records reflect that he was 
stationed in Germany.  Furthermore, during a November 1996 VA examination, the 
Veteran reported that he had service in Germany and made no mention of Vietnam.  

In this regard, the Board notes that lay statements made when medical treatment 
is being rendered may be afforded greater probative value than later statements 
made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that, although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  Thus, the Veteran cannot be presumed to 
have been exposed to Agent Orange during such service.

A claimant is not precluded from presenting proof of direct service connection 
between a disorder and exposure to Agent Orange, even if the disability in 
question is not among statutorily enumerated disorders which are presumed to be 
service related, the presumption not being the sole method for showing 
causation.  See Combee, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
and Gilbert, supra.  However, in this case, and as set forth above, the NPRC 
found no evidence in the Veteran's file to substantiate his service in the 
Republic of Vietnam and, despite her assertions to the contrary, the appellant 
has submitted no objective evidence to contradict this finding.

Initially, the Board points out that the Veteran's diabetes mellitus, 
hypertension, and heart problems were not shown during service or for years 
thereafter, and the appellant does not claim otherwise.

In support of her claim that the Veteran's diabetes mellitus was caused by his 
exposure to Agent Orange during service, the appellant indicated that the 
Veteran's family members had informed her that he had served in Vietnam.  See 
hearing transcript at pages 5-7.  However, upon further questioning, the 
appellant indicated that she had not been able to find anything to support these 
assertions.  Furthermore, there is nothing in any medical record that can be 
construed to support the appellant's claim that the Veteran developed diabetes 
mellitus in active service, or as a result thereof.  Notably, the Veteran 
suffered a myocardial infarction in 1992, nearly 20 years after separation from 
service and evidently developed hypertension during the 1990s, and the first 
mention of his having diabetes mellitus is in a November 1996 VA examination 
report that reflecting that he was diagnosed with diabetes mellitus in 1995, 
approximately 24 years after his separation from service.  Moreover, it is of 
significance that the Veteran, during his many visits to the VA medical center 
(VAMC), never once mentioned that he served in Vietnam; in fact, he had reported 
that he served in Germany during active duty.  In sum, there is no probative and 
competent medical evidence of record to associate the Veteran's death from 
coronary artery disease to his active military service.

We recognize the appellant's sincere belief that the Veteran's death was related 
in some way to his military service.  Nevertheless, in this case the appellant 
has not been shown to have the professional expertise necessary to provide 
meaningful evidence regarding a causal relationship between the Veteran's death 
and his active military service, including any claimed exposure to Agent Orange.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board is deeply sympathetic with the appellant's loss of 
her husband, it finds a lack of competent medical evidence to warrant a 
favorable decision.  The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision."  See Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has failed to submit 
any competent medical or other evidence to provide a nexus between any in-
service injury, event, or disease and the conditions that caused or contributed 
to cause the Veteran's death. Therefore, the preponderance of the evidence is 
against the appellant's claim of entitlement to service connection for the cause 
of the Veteran's death.




ORDER

Service connection for the cause of the Veteran's death is denied.





____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


